Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5 have been amended and claim 10 has been newly added. Currently, claims 1-8 and 10 are under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a glass fabric separating layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether more than one layer of glass fabric layer is being claimed contrary to what claim 1 has claimed. For the purpose of examination the limitations of a glass fabric separating layer has been interpreted as the glass fabric separating layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klett, US20150000206 in view of Flaiven, AU2007222236 and further in view of Pacella, US20160184976.
Regarding claims 1 and 10, Klett discloses a disc shaped main body having a tool side (disc element 11, Fig 10g), which can face a tool, and a workpiece side, which can face a workpiece, (having both a tool side and a workpiece side, Fig 10g) the disk shaped main body comprising a central opening through which an axis of rotation passes and which serves for direct or indirect attachment of a drive shaft of the tool(central opening which would be capable of receiving an axis of rotation for direct and indirect attachment to a drive shaft of a tool, Fig 10g), a disk shaped backing layer disposed on the tool side(disc shaped backing 15, Fig 10G), abrasive layer, and a glass fabric separating layer the disk shaped backing layer and an abrasive layer of the at least abrasive layers which is adjacent to the disk shaped backing layer (portion 13 having a portion  61 comprising glass web, Fig 10G), wherein the at least one abrasive layer comprises abrasive grains as well as polyaluminum fluoride and/or crystallite and/or pyrite as abrasive additives(Table 7 as an example), wherein the disk shaped backing layer is made of a material mixture that is free of abrasive additives and that comprises a mineral additive (paragraph 0068-69 and 0556) .
However Klett does not disclose at least two abrasive layers and the glass fabric separating layer between at least one of adjacent layers of the at least two abrasive layers and the at least one mineral additive being basalt.
Flavien teaches a stacked abrasive element 1 having abrasive layers 2,4, and 6 and a non abrasive layer comprising fiber glass 5 and 3 in between each abrasive layer. (Fig 1, page 6  line 32-33 and page 7 lines 8-15)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive layer disclosed by Klett to have further incorporated at least two abrasive layers having glass fiber separating layer between at least one of adjacent layers of the at least two abrasive layers as taught by Flavien in order to reduce the need to replace the abrasive element due to having multiple layers wherein when one layer is finished another layer would be available without the need to replace the pad. 
Furthermore, Pacella teaches an abrasive tool having abrasive bonded portion having a reinforcing layer having basalt. (paragraph 0056)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the backing layer disclosed by Klett in view of Flaiven to have further incorporated a reinforcing layer having basalt as taught by Pacella since It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the at least one mineral additive which is basalt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, Klett in view of Flaiven and further in view of Pacella discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses mineral additives, which are at least one of quartz sand and aluminum. (paragraph 0556)
Regarding claim 3, Klett in view of Flaiven and further in view of Pacella discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses the at least one mineral additive has a Mohs hardness of between 7 and 9. (paragraph 0071)
Regarding claim 4,  Klett in view of Flaiven and further in view of Pacella discloses each and every limitation set forth in claim 1. However, Klett in view of Pacella does not discloses the  at least one mineral additive has a grain size 200 to 500 micro m. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the mineral additive has a grain size 200 to 500 micro m. , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would affect the strength of the backing layer and furthermore applicant has failed to provide sufficient evidence as to criticality of such range therefore such range does not have patentable weight as to positively claim a structural difference. 
Regarding claim 5, Klett in view of Flaiven and further in view of Pacella discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses the grain of the mineral additive is covered in phenolic resin systems comprising a resol/novolak mixture. (paragraphs 0079,0092, 0122)
Regarding claim 6,  Klett in view of Flaiven and further in view of Pacella discloses each and every limitation set forth in claim 5. However, Klett in view of Flaiven and further in view of Pacella does not discloses the resole has a viscocity of 1200 to 3500 mPA.s It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the resole has a viscocity of 1200 to 3500 mPA.s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would effect the strength of the backing layer and furthermore applicant has failed to provide sufficient evidence as to criticality of such range therefore such range does not have patentable weight as to positively claim a structural difference. 
Regarding claim 7, Klett in view of Flaiven and further in view of Pacella discloses each and every limitation set forth in claim 5. the novolak has a hexamethylenetetramine (paragraph 0079) However, Klett in view of Flaiven and further in view of Pacella does not discloses the novolak has the hexamethylenetetramine content 12 to 16 vol% and a flow length of 17 to 26 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the novolak has the hexamethylenetetramine content 12 to 16 vol% and a flow length of 17 to 26 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would effect the strength of the backing layer and furthermore applicant has failed to provide sufficient evidence as to criticality of such range therefore such range does not have patentable weight as to positively claim a structural difference. 
Regarding claim 8, Klett in view of Flaiven and further in view of Pacella discloses each and every limitation set forth in claim 1. Furthermore, Klett discloses defined amount of other additives and/or aggregates of less than 20 vol% are additionally added to the novolak. (paragraph 0247) It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated defined amount of other additives and/or aggregates of less than 20 vol% are additionally added to the novolak, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since such modification would effect the strength of the backing layer and furthermore applicant has failed to provide sufficient evidence as to criticality of such range therefore such range does not have patentable weight as to positively claim a structural difference.
Response to Arguments
Applicant’s arguments, see page 5-6, filed 05/04/22, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klett, US20150000206 in view of Flaiven, AU2007222236 and further in view of Pacella, US20160184976.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723